Title: David Michie to Thomas Jefferson, 21 June 1812
From: Michie, David
To: Jefferson, Thomas


          
            Sir Buckisland June 21t 1812
             Yours of yesterday I duly received and in reply beg leave to inform you that while I remain willing to submit the case to the decision of learned Counsel I cannot see the necessity of incumbering it with all the solemnities of a judicial proceeding. My claim is founded on the contract formed with Henderson in 1804 And on a knowledge by Lewis & others, from whom your title is derived, of its nature. The deeds will be produced and speak for themselves. The knowledge of the parties of it, is matter of fact to be proved by oral testimony or depositions as may be hereafter agreed on. Yours rests on written documents & Similer testimony, in taking which every facility will be allowed. What the benefit is that can result to either of us by transferring it from Judges selected by ourselves, I am not able to perceive. I must therefore decline so much of the proposition as relates to this Case being intengled with pleadings because there is a novelty in the scheme of which I cannot approve, because on my part, it would be productive of expence as I should be compelled to resort to superior information to that which I possess, and above all, because I can see no way by which it can gain access to the Courts from the tribunal before which we may have placed it, without a departure from the Conditions which gave to that tribunal Cognizance of it.
            There is a wide difference in my opinion between us, as to the fact of possession. The Injunction exhibited by Mr Peyton proves the actual possession to be in Henderson; whether that was rightful or tortious was matter for after Consideration. The Court of Chancery & of Appeals have determined that it was rightful. I am invested with Hendersons rights and must Conceive that the possession is with me. I cannot relinquish this ground, nor can I conceive how your interest is to be effected thereby, for if I put improvements on the lands and they should eventually be found to be yours, I lose the value thereof.
            If the matter is submitted to arbitration the usual mode of procedure is to be resorted to, which is to lay our evidence of whatever nature it may be before the Arbitrators, and leave them to decide on its merits under obligations previously entered into, to abide by their award. If my proposition thus modified is acceeded to by you it is my wish that you immediately progress in the buisiness, and I give you an assurance of my doing every thing in my power to accelerate a decision. If it is rejected, I care not how soon I am impleaded, either at law or in chancery. In the mean time, this being an interval of leisure with me, I shall go in to Compleat the race, unless I can be persuadd persuaded of there being more impropriety in it than is at present apparent to me.
            I transmit herewith a copy of a letter from Mr Peyton & my answer; as it is but right that you should have a full view of every thing relative to this affair.
            I have the honor to be with due respect Yours &cDavid Michie
          
          
            PS.
            Since writing the foregoing letter I have received from Mr Peyton a letter of a very serious nature. I hope in this instance, at least, he does not act under your Authority, It is well Calculated to impel me to recede from any thing like an amicable arrangment with you. But I cannot so far loose sight of your established character as to think you are his prompter on this occasion. If unfortunately this should be the Case, an appeal to the laws, must be made by you, and I shall most certainly at every hazard maintain my just rights. If in the progress of this buisiness any development unpleasant to yourself should be made, I have to regret that I should be the instrument.
          
        